 JS 44 (Rev. 10/06)
                            Case 3:19-cv-00100 Document
                                             CIVIL COVER1-4 SHEET
                                                             Filed 03/28/19 Page 1 of 2
                                                                             NO. 3:19-cv-00100
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
 except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September, 1974, is required for the use of the Clerk of
 Court for the purpose of initiating the civil docket sheet: (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)
I. (a)      PLAINTIFFS                                                                                          DEFENDANTS
            Roberto Quezada and Marta Quezada                                                                   Wells Fargo Bank, N.A.
   (b) County of Residence of First Listed Plaintiff: El Paso County, Texas                                  County of Residence of First Listed Defendant: Minnehaha County, South Dakota
                                 (EXCEPT IN U.S. PLAINTIFF CASES)
   (c) Attorneys (Firm Name, Address, And Telephone Number)                                                  Attorneys (If Known)

            Robert “Chip” Lane                                                                                 B. David L. Foster                                       Robert T. Mowrey
            Joshua D. Gordon                                                                                   Daniel Durell                                            Locke Lord LLP
            THE LANE LAW FIRM, P.L.L.C.                                                                        Locke Lord LLP                                           2200 Ross Avenue, Suite 2200
            6200 Savoy Drive, Suite 1150                                                                       600 Congress Avenue, Suite 2200                          Dallas, TX 75201-6776
            Houston, Texas 77036-3300                                                                          Austin, TX 78701-4042                                    Telephone: (214) 740-8000
            (713) 595-8200 (Telephone)                                                                         Telephone: (512) 305-4700

II. BASIS OF JURISDICTION                      (Place an "X" in One Box Only)                   III. CITIZENSHIP OF PRINCIPAL PARTIES                                         (Place an "X" in One For Plaintiff
                                                                                                         (for Diversity Cases Only)                                            and One Box for Defendant)
        1 U.S. Government               3 Federal Question                                                                          PTF DEF                                                      PTF DEF
           Plaintiff                        (U.S. Government Not a Party)                       Citizen of This State                   1      1     Incorporated or Principal Place of             4        4
                                                                                                                                                        Business in this State
        2 U.S. Government               4 Diversity
           Defendant                                                                            Citizen of Another State                2      2     Incorporated and Principal Place of            5        5
                                           (Indicate Citizenship of Parties in Item III)                                                                Business in Another State

                                                                                                Citizen or Subject of a                 3      3     Foreign Nation                                 6        6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)
             CONTRACT                                         TORTS                                     FORFEITURE/PENALTY                           BANKRUPTCY                       OTHER STATUTES
   110 Insurance                      PERSONAL INJURY                     PERSONAL INJURY                 610 Agriculture                       422 Appeal 28 USC 158            400 State Reappointment
   120 Marine                         310 Airplane                        362 Personal Injury--           620 Other Food & Drug                 423 Withdrawal                   410 Antitrust
   130 Miller Act                     315 Airplane Product                    Med Malpractice             625 Drug Related Seizure                  28 USC 157                   430 Banks and Banking
   140 Negotiable Instrument           Liability                          365 Personal Injury--               of Property 21 U.S.C.                                              450 Commerce
   150 Recovery of Overpayment        320 Assault Libel &                     Product Liability               881                                                                460 Deportation
                                                                                                                                                   PROPERTY RIGHTS
    & Enforcement of Judgment          Slander                            368 Asbestos Personal           630 Liquor Laws                                                        470 Racketeer Influenced and
   151 Medicare Act                   330 Federal Employers’                  Injury Product              640 R R & Truck                       820 Copyrights                         Corrupt Organizations
   152 Recovery of Defaulted           Liability                              Liability                   650 Airline Regs                      830 Patent                       480 Consumer Credit
    Student Loans                     340 Marine                          PERSONAL PROPERTY               660 Occupational                      840 Trademark                    490 Cable/Sat TV
    (Excl. Veterans)                  345 Marine Product                  370 Other Fraud                     Safety/Health                                                      810 Selective Service
   153 Recovery of Overpayment         Liability                          371 Truth in Lending            690 Other                                                              850 Securities/Commodities/
    of Veteran's Benefits             350 Motor Vehicle                   380 Other Personal                                                                                           Exchange
                                                                                                                  LABOR                          SOCIAL SECURITY
   160 Stockholders’ Suits            355 Motor Vehicle                       Property Damage                                                                                    875 Customer Challenge
                                                                          385 Property Damage             710 Fair Labor Standards              861 HIA (1395 ff)
   190 Other Contracts                 Product Liability                                                                                                                               12 USC 3410
                                                                              Product Liability                 Act                             862 Black Lung (923)
   195 Contract Product Liability     360 Other Personal                                                                                                                         890 Other Statutory Actions
                                                                                                          720 Labor/Mgmt. Relations             863 DIWC/DIWW (405(g))
   196 Franchise                       Injury                                                                                                                                    891 Agricultural Acts
                                                                                                          730 Labor/Mgmt.                       864 SSID Title XVI
                                                                                                                Reporting &                     865 RSI (405(g))                 892 Economic Stabilization Act
         REAL PROPERTY                   CIVIL RIGHTS                PRISONER PETITIONS                         Disclosure Act                  FEDERAL TAX SUITS                893 Environmental Matters
                                                                                                          740 Railway Labor Act                                                  894 Energy Allocation Act
   210 Land Condemnation              441 Voting                   510 Motions to Vacate                                                        870 Taxes (U.S. Plaintiff        895 Freedom of Information Act
   220 Foreclosure                    442 Employment                   Sentence                           790 Other Labor Litigation                  or Defendant)
                                                                                                          791 Empl. Ret. Inc.                                                    900 Appeal of Fee Determination
   230 Rent Lease & Ejectment         443 Housing/                 Habeas Corpus                                                                871 IRS--Third Party                   Under Equal Access to
   240 Torts to Land                       Accommodations          530 General                                  Security Act                          26 U.S.C. 7609                   Justice
   245 Tort Product Liability         444 Welfare                  535 Death Penalty                                                                                             950 Constitutionality of State
   290 All Other Real Property        445 Amer. w/Disabilities     540 Mandamus & Other                                                                                                Statutes
                                           – Employment            550 Civil Rights
                                      446 Amer. w/Disabilities     555 Prison Condition
                                           - Other
                                      440 Other Civil Rights
V. ORIGIN                           (Place an "X" in One Box Only)
    1      Original           Removed from            3   Remanded from             4     Reinstated or           5     Transferred from             6       Multidistrict           7    Appeal to District Judge
           Proceeding         State Court                 Appellate Court                 reopened                      another district                     Litigation                   from Magistrate
                                                                                                                        (specify)                                                         Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION                         28 U.S.C. §§ 1332, 1441(a) (Removal of case with diversity jurisdiction)
                                            Brief description of cause:
                                            Challenge to validity of home-equity loan
VII. REQUESTED IN                    CHECK IF THIS IS A CLASS ACTION             DEMAND $                                                           CHECK YES only if demanded in complaint
                                    UNDER F.R.C.P 23                                                                                                 JURY DEMAND:        YES     NO
     COMPLAINT:
VIII. RELATED CASE(S)
      IF ANY          (See instructions)                           JUDGE __________________________________                                   DOCKET NUMBER _____________________________

 DATE                                                                                    SIGNATURE OF ATTORNEY OF RECORD
 March 28, 2019                                                                         /s/ Daniel Durell

FOR OFFICE USE ONLY

Receipt # _______________ Amount ______________ APPLYING IFP ______________ JUDGE __________________ MAG. JUDGE _________________________
JS 44 Reverse(Rev 10/06)       Case 3:19-cv-00100 Document 1-4 Filed 03/28/19 Page 2 of 2
                           INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                              Authority for Civil Cover Sheet

   The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other
papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in
September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
I.     (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government
agency, use only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the
agency and then the official, giving both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff
resides at the time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing.
(NOTE: In land condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
       (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an
attachment, noting in this section “(see attachment)”.
II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place
an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States, are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.   Residence (citizenship) of Principal Parties. This section of the JS-44 is to be completed if diversity of citizenship was indicated above.
Mark this section for each principal party.
IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section IV
below, is sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits
more than one nature of suit, select the most definitive.
V.          Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a) Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
When this box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite
jurisdictional statutes unless diversity Example: U.S. Civil statute: 47 USC 553; Brief Description: Unauthorized reception of cable service
VII.        Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS-44 is used to reference related cases that are related to this filing if any. If a related case exists,
whether pending or closed, insert the docket numbers and the corresponding judge names for such cases. A case is “related” to this filing if the case:
(1) involves some or all of the same parties and is based on the same or similar claim; (2) involves the same property, transaction, or event; (3)
involves substantially similar issues of law and fact; and/or (4) involves the same estate in a bankruptcy appeal.
Date and Attorney Signature. Date and sign the civil cover sheet.
